Response to Arguments
Applicant's arguments filed with the After Final Consideration Program Request on 01/18/2021 have been fully considered but they are not persuasive. 
Applicant argues (1) Taniguchi is a non-analogous art; (2) Taniguchi fails to disclose any rotary encoder or structures or applications involving determining a rotational position; and (3) Taniguchi fails to disclose a bearing arranged radially outside the outer circumferences of the rotor and stator. (4) With respect to rejections of claims 2 and 9, Applicant argues when the claimed features perform differently from the prior art, a finding of obvious design choice is precluded.

	As to (1), Taniguchi teaches a rotary table device comprising a rotary bearing and rotary motor [0002] and [0026]. Schmid teaches a rotation machine comprising a direct drive and bearing for use in applications for container treatment. 
	Both Taniguchi and Schmid are from the same art of rotary tables. While Examiner concurs Taniguchi teaches operating the table between 1000 to 1200 rpm, Examiner disagrees that the structures disclosed in Taniguchi for high speed rotation of a workpiece and cooling structures for cooling the rotational device are wholly inappropriate and inapplicable for a rotary machine for the treatment of containers. Given that the structure of the apparatus of Taniguchi in view of Schmid is identical to the instant claimed apparatus as recited in claim 1, it is clear that the apparatus of Taniguchi in view of Schmid would be capable of treating containers. 

	As to (2), Taniguchi teaches a rotary table device, comprising:
 a stationary underframe; a rotatable container table; a motor comprising a rotor and a stator and being designed as an internal rotor for directly driving the container table; and
 a bearing for supporting the container table and/or a supporting structure connected thereto in a rotationally fixed manner on the underframe (Figure 2, item 30 and [0028]).


Schmid teaches direct drive for a rotation machine for a container treatment machine, comprising a rotary encoder for determining the rotational position of the container table (Figure 2, item 22 and 23 and Column 7, Lines 5-17), making it possible to detect the respective angular position of the turntable of the rotation machine on the outer bearing ring itself, i.e. directly and in a torsion-proof manner and thus without errors and to permanently regulate the position of the turntable through interaction with a position control system implemented in the servo controller (Column 3, Line 61-Column 4, Line 15).
	It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention to improve the apparatus of Taniguchi with the rotary encoder for Schmid for determining the rotational position of the container table and regulating the position of the turntable as taught by Schmid. 

	As to (3), Taniguchi teaches a rotary bearing 30 arranged on the upper portion of the upper member 13 formed to the rotor (Figure 1, item 31-33, [0028]-[0030]), wherein the outer ring appears to be radially outside of the motor (Figure 1). Taniguchi does not explicitly teach the entire bearing structure is radially outside of the motor.
Schmid teaches depending on the size and the purpose of use of the plant, these turntables can have a diameter of up to 7 m and a weight of up to 7 tons and are operated at rotational speeds of up to 6 min' (Column 2, Lines 12-37). 
One of ordinary skill in the art at the time of the effective filing date of the invention would have recognized that a mere size change is a design choice based on the purpose of the plant as taught by Schmid. Merely changing the size of the rotary machine of Taniguchi in view of Schmid such that the table is expanded would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention. One of ordinary skill in the art would have been motivated to extend the diameter of the bearing to appropriately match the diameter of the table to provide 

As to (4), Applicant argues when the claimed features perform differently from the prior art, a finding of obvious design choice is precluded and the claimed features related to positioning of the rotary encoder (as claimed in claim 2) and the rotary encoder (as claimed in claim 9) perform differently from the functionality of the cited references. 
	Examiner respectfully disagrees. Schmid teaches different locations to fix the scanning sensor and angular pitch graduation, such as fixing the scanning sensor on the end face of the fixed inner bearing ring and to arrange the angular pitch graduation on the inner peripheral surface of the rotating outer bearing ring (Col 4, Ln 12-15). Given that the scanning sensor and angular pitch graduation of Taniguchi in view of Schmid is identical to the instant encoder and sensor, the scanning sensor and angular pitch graduation of Taniguchi in view of Schmid would be capable of operating in the same manner as the instant encoder and sensor. 




/MATTHEW J DANIELS/Primary Examiner, Art Unit 1742